                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED:      2-/3/zv
 J & J SPORTS PRODUCTIONS, INC.,

                            Plaintiff,

                       V.                                    No. 19-CV-3652 (RA)

 PABLO AMP ARO, individually doing                               ORDER&
 business as BAK.ARE RESTAURANT &                            DEFAULT JUDGMENT
 LOUNGE; 524 VILLA RIV A CORP., an
 unknown business entity doing business as
 BAK.ARE RESTAURANT & LOUNGE,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

        Default having been entered against Pablo Amparo, individually and d/b/a Bakare

Restaurant & Lounge and 524 Villa Riva Corp., an unknown business entity d/b/a Bakare

Restaurant & Lounge (hereinafter "Defendant(s)") on July 10, 2019, and the Application for Entry

of Default Judgment and documentation in support thereof having been filed on or about July 10,

2019, and having been served on the Defendant(s) and notice given and no appearance by the

Defendant(s) having been made in person on either September 16, 2019 or January 29, 2020, or in

writing and all other requirements for entry of default judgment pursuant to Federal Rule Civil

Procedure 55 having been certified to by Plaintiffs counsel, now therefore; it is hereby

                ORDERED AND ADJUDGED that JUDGMENT be entered against Defendant

Pablo Amparo and in favor of Plaintiff J & J Sports Productions, Inc. in the sum of $2,200.00; and

it is further

                ORDERED AND ADJUDGED that JUDGMENT be entered against Defendant

524 Villa Riva Corp. and in favor of Plaintiff J & J Sports Productions, Inc. in the sum of
$8,800.00.

       It is so ordered:




                           2
